DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites for a tire buffing machine in the preamble and then recites steps of operating a buffing machine, identical to that of the process claim 15, rendering the scope of the claim unascertainable as it appears a process is being recited in an article claim. As best understood, a buffing apparatus with a controller, a buffer and a belt detection apparatus is being recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 6-9, 11-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manuel et al. (9,011,203 “Manuel”).

    PNG
    media_image1.png
    355
    462
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    227
    324
    media_image2.png
    Greyscale
Manuel discloses all of the limitations of claim 1, its associated method claim 15 and claim 8, as best understood, i.e., a tire buffing machine, comprising a tire hub assembly selectively rotating a casing mounted thereon Fig. 1; a buffer 11 configured to buff the casing mounted on the tire hub assembly; a belt detection apparatus 15 having two or more sensors 12, 28 configured to detect a first belt depth e.g., 44 of one or more belts at a first lateral position within a tire casing and a second belt depth 44a of the one or more belts at a second lateral position within the tire casing, Fig. 12 ; and an electronic controller 16 communicatively coupled to the buffer and the belt detection apparatus 05:65-67, the electronic controller being programmed to determine the first belt depth 07:30-42 and the second belt depth 07:44-50 based on the two or more sensors of the belt detection apparatus Fig. 13; and adjust the operation of the buffer based on the first belt depth or the second belt depth 07:46-48, 63-65 & 08:15-19.

    PNG
    media_image5.png
    236
    321
    media_image5.png
    Greyscale
[AltContent: arrow][AltContent: textbox (wheel)] Regarding claims 2, 9 and 16, PA (Manuel) meets the limitations, i.e., the tire buffing machine of claim 1, wherein the belt detection apparatus includes one or more wheels not numbered supporting sensor 12, Fig. 2 configured to ride on an exterior surface of the tire casing.
	Regarding claims 6, 13 and 13, PA meets the limitations, i.e., the tire buffing machine of claim 1, wherein the controller adjusts a cut depth of the buffer based on the first belt depth and the second belt depth 08:16-19.
Regarding claims 7, 14 and 20, PA meets the limitations, i.e., the tire buffing machine of claim 1, wherein the controller is configured to stop the operation of the buffer if the first belt depth or the second belt depth reaches a predetermined minimum depth 04:54-61.
Regarding claims 11 and 18, PA meets the limitations, i.e., the tire buffing machine of claim 8, wherein the belt detection apparatus comprises a center sensor 12 and a center sensor mount 15, Fig. 2.
Regarding claims 12 and 19, PA meets the limitations, i.e., the tire buffing machine of claim 8, wherein the two or more sensors comprise an inductive sensor 03:31.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5, 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Manuel in view of Stoila et al. (7,185,534 “Stoila”).
Manuel meets all of the limitations of claims, 3, 10 and 17, as described above, except for disclosing a distance sensor, wherein a first sensor of the two or more sensors is mounted to a left sensor mount, a second sensor of the two or more sensors is mounted to a right sensor mount, and the distance sensor configured to measure a distance between the left sensor mount and the right sensor mount. Manuel discloses in column 8, lines 34-37, the use of servo or other sensors for determining the lateral position of the first and second sensors.

    PNG
    media_image7.png
    342
    464
    media_image7.png
    Greyscale
Stoila teaches first and second sensors assemblies 144, 146 that move along a rail 30 to alternative locations determined by the size of the tire to be evaluated 07:03-08, defining a left sensor mount and a right sensor mount. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide the invention of Manuel with the left and right sensor mounts as taught by Stoila for moving the sensors to desired lateral positions and a distance sensor or a servo motor to automatically control the movement or the distance between the sensors to automatically positions the sensors and buffers relative to the tire determined by the size of the tire to be evaluated, as suggested by Manuel 08:34-47.
Regarding claims 4 and 18, PA (prior art, Manuel modified by Stoila) meets the limitations, i.e., the tire buffing machine of claim 3 or the method of the claim 17, wherein the belt detection apparatus comprises a center sensor 12 and a center sensor mount 15.
Regarding claim 5, PA meets the limitations, i.e., the tire buffing machine of claim 4, wherein the buffer comprises a rasp 11, 03:18.
	Regarding claim 19, PA meets the limitations, i.e., the method of claim 18, wherein the two or more sensors comprise an inductive sensor 03:31.
Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Lindsay tire buffing machine and method with sensors, Kendall, Jr. related invention and Marck et al. servo motor or other positioning sensors, and are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
			

								/Hadi Shakeri/
March 8, 2022						Primary Examiner, Art Unit 3723